Title: Thomas Jefferson to Charles Morris, 4 January 1818
From: Jefferson, Thomas
To: Morris, Charles


                    
                        Sir
                        Monticello
Jan. 4. 18.
                    
                    The bearer hereof, mr Mann Randolph, a midshipman in the navy of the US. proceeding by orders to Boston, where he expects to be under your command, naturally wishes to be favorably presented to your notice. he is a young man of correct conduct, good dispositions, and of estimable character generally. he is a nephew of Colo Randolph my son in law, whom you saw here, and a somewhat more distant relation of mine. our family therefore feels anxiety for his success in the career he has adopted, as we also do that his conduct may merit it: and we avail ourselves of the advantage of our short acquaintance with you while we had the pleasure of possessing you here to assure you that any friendly attentions of which you may think him worthy will be gratefully acknoleged by us all, and especially by Sir
                    
                        Your most obedt servt
                        Th: Jefferson
                    
                